NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                       2008-7080

                                HARVEY E. BLACKMAN,

                                                            Claimant-Appellant,

                                            v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Todd M. Wesche, Goodman, Allen & Filetti, PLLC, of Richmond, Virginia, argued for
claimant-appellant.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee. With
her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel was Meredyth D.
Cohen, Trial Attorney. Of counsel on the brief were David J. Barrans, Deputy Assistant
General Counsel, and Dana Raffaelli, Attorney, Office of the General Counsel, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-7080

                              HARVEY E. BLACKMAN,

                                                            Claimant-Appellant,
                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,
                                                            Respondent-Appellee.



                                  Judgment
ON APPEAL from the         United States Court of Appeals for Veterans Claims

In CASE NO(S).             05-2516.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, GAJARSA, and DYK, Circuit Judges).


                           AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT



DATED January 8, 2009                    /s/ Jan Horbaly_______________
                                                 Jan Horbaly, Clerk